DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 7 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Snellenberg et al. (US2019/0021649).
	Regarding claim 1, Van Snellenberg discloses A system to provide health and wellness data to a user (abstract), comprising: 
a platform for placement of a user's feet (“401” in fig. 4; “the device includes a suitably sized foot platform 401 for the user to stand on during use” in par. [0039]); 
(“31”, “32”, “33” in fig. 1; “408”, “410” in fig. 4; par. [0033], [0034], [0039], [0041]); and 
a processor (“41”, “51” in fig. 1) adapted to analyze the images to determine health and wellness data provided to the user (“In some embodiments, subsequent to collection of optical imaging data, the images are provided as input to image processing software, such as a neural network classifier pipeline 41, which then performs a series of classification steps related to diagnosis or treatment. Some exemplary classification steps include, for example, detecting the presence, position and orientation of feet (or other body parts); detecting the presence and location of skin abnormalities (e.g., ulcers, foreign objects, or abnormal temperatures); and classifying these abnormalities (e.g., as possible areas of peripheral neuropathy or infection)” in par. [0035]).
Regarding claim 2, Van Snellenberg discloses The system of claim 1, wherein the at least one imaging sensor comprises an array of sensors comprising at least one of an infrared imaging sensor, a near infrared imaging sensor, a visual camera, a 3D camera, and an ultrasonic 3D imaging sensor (“410” in fig. 4; “To capture images of the user's feet at close range, the cameras 410 may include wide angle lenses, and may be arranged in an array” in par. [0039]).
Regarding claim 3, Van Snellenberg discloses The system of claim 1, wherein the at least one imaging sensor is positioned in at least one of below, above, between, in front of, to a side of, or behind the user's feet (“The platform 401 may be constructed of a strong transparent material such as polycarbonate or tempered glass in order to provide the ability for upward-facing cameras 410 to image the bottoms of the user's feet” in par. [0039]; “In some situations, imaging of the tops of the user's feet may be desirable. For this type of imaging, image sensors may be included in an upper head assembly 404 attached to a support arm 403…Image sensors in the upper head assembly 404 may include cameras 408 such as visible-light, near-infrared, and thermographic cameras” in par. [0041]).
Regarding claim 7, Van Snellenberg discloses The system of claim 1, wherein the platform is also configured to determine weight of the user (“In the example shown in FIG. 1, a collection of load cells 21, which may be arranged in groups of four, are used to measure the user's weight” in par. [0031]; “The platform 401 is supported by four load cells, which are in turn supported by support legs 402. The load cells are used to measure the weight of the user” in par. [0040]).
Regarding claim 16, Van Snellenberg discloses A method for assessing health and wellness (abstract; par. [0010]) comprising: 
acquiring one or more images of the foot of a user (“31”, “32”, “33” in fig. 1; “408”, “410” in fig. 4; par. [0033], [0034], [0039], [0041]); 
using a processor (“41”, “51” in fig. 1) to analyze the one or more images for health and wellness factors (“a computer-implemented method is described for automated diagnosis of a diabetic foot condition. The method includes capturing, by one or image capture devices of a medical diagnostic apparatus, optical image data of a target area of a foot; collecting, by a touch sensitivity testing device (e.g., a servo-actuated monofilament probe) of the medical diagnostic apparatus, physical touch sensitivity data for the target area of the foot; transmitting, by the medical diagnostic apparatus, the optical image data, the physical touch sensitivity data, or a combination of such data to an analysis engine; and outputting, by the analysis engine, one or more indications of a diabetic foot condition. The method may further include checking the optical image data one or more of image quality, lighting conditions, or body positioning. The method may further include, prior to collecting the physical touch sensitivity data, confirming the position of the foot based at least in part on the optical image data. The analysis engine may include an image classifier” in par. [0010]); and 
making the results of the health and wellness analysis available to the user on one or more digital platforms (“In any of the described embodiments, a user interface may include an interactive voice interface, a display, a visual indicator, a combination of such user interface features, or other user interface features” in par. [0011]; “FIG. 6 is a block diagram that illustrates aspects of an illustrative computing device 600 appropriate for use in accordance with embodiments of the present disclosure. The description below is applicable to servers, personal computers, mobile phones, smart phones, tablet computers, embedded computing devices, and other currently available or yet-to-be-developed devices that may be used in accordance with embodiments of the present disclosure” in par. [0058]; “The output devices can be separate from and communicatively coupled to the computing device 600, or can be integral components of the computing device 600. Input functionality and output functionality may be integrated into the same input/output device (e.g., a touchscreen). Any suitable input device, output device, or combined input/output device either currently known or developed in the future may be used with described systems” in par. [0064]).
Regarding claim 17, Van Snellenberg discloses The method of claim 16, wherein the images are acquired using one or more imaging sensors comprising at least one of an infrared thermal imaging sensor, a near infrared thermal imaging sensor, a visual light imaging sensor, a 3D imaging sensor, or an ultrasonic 3D imaging sensor (“31”, “32”, “33” in fig. 1; “408”, “410” in fig. 4; par. [0033], [0034], [0039], [0041]).
Regarding claim 18, Van Snellenberg discloses The method of claim 16, wherein the one or more imaging sensors are located at one or more of below, above, behind, between, in front of, or to the side of the user's feet (“The platform 401 may be constructed of a strong transparent material such as polycarbonate or tempered glass in order to provide the ability for upward-facing cameras 410 to image the bottoms of the user's feet” in par. [0039]; “In some situations, imaging of the tops of the user's feet may be desirable. For this type of imaging, image sensors may be included in an upper head assembly 404 attached to a support arm 403…Image sensors in the upper head assembly 404 may include cameras 408 such as visible-light, near-infrared, and thermographic cameras” in par. [0041]).
4.	Claims 1-3, 7 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US2019/0272727).
Regarding claim 1, Yang discloses A system to provide health and wellness data to a user (abstract; “health status of the user” in par. [0054], [0073]), comprising: 
a platform for placement of a user's feet (“the ground” in par. [0048], [0049]); 
(“the camera 4 may be disposed on a front edge of the toilet lid b. In the normal use process, the camera 4 captures an image of the user and the ground, and the smart toilet 100 can determine whether the human body is in a falling state by recognition of an image of the human body relative to the ground” in par. [0048]); and 
a processor adapted to analyze the images to determine health and wellness data provided to the user (“Controller” in fig. 2; par. [0046], [0054], [0066], [0072], [0073]).
Regarding claim 2, Yang discloses The system of claim 1, wherein the at least one imaging sensor comprises an array of sensors comprising at least one of an infrared imaging sensor, a near infrared imaging sensor, a visual camera, a 3D camera, and an ultrasonic 3D imaging sensor (“camera 4” in par. [0048]).
Regarding claim 3, Yang discloses The system of claim 1, wherein the at least one imaging sensor is positioned in at least one of below, above, between, in front of, to a side of, or behind the user's feet (fig. 3; par. [0048], [0049], [0051]).
Regarding claim 16, Yang discloses A method for assessing health and wellness comprising: 
acquiring one or more images of the foot of a user (“the camera 4 may be disposed on a front edge of the toilet lid b. In the normal use process, the camera 4 captures an image of the user and the ground, and the smart toilet 100 can determine whether the human body is in a falling state by recognition of an image of the human body relative to the ground” in par. [0048]);
(“Controller” in fig. 2; par. [0046], [0054], [0066], [0072], [0073]); and 
making the results of the health and wellness analysis available to the user on one or more digital platforms (“The monitoring system includes a smart toilet, and a cloud server. The smart toilet is configured to detect toilet usage time of a user, and transmit the toilet usage time to the cloud server. The cloud server generates first prompt information, and transmits the first prompt information to the smart toilet. The smart toilet is further configured to prompt, according to the first prompt information, a user when the first prompt information is received” in abstract).
Regarding claim 17, Yang discloses The method of claim 16, wherein the images are acquired using one or more imaging sensors comprising at least one of an infrared thermal imaging sensor, a near infrared thermal imaging sensor, a visual light imaging sensor, a 3D imaging sensor, or an ultrasonic 3D imaging sensor (“camera 4” in par. [0048]).
Regarding claim 18, Yang discloses The method of claim 16, wherein the one or more imaging sensors are located at one or more of below, above, behind, between, in front of, or to the side of the user's feet (fig. 3; par. [0048], [0049], [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969).
Regarding claim 4, Yang discloses The system of claim 1, but fails to disclose wherein the at least one imaging sensor is positioned in or on a base of a toilet.
Hall teaches, in the same field of endeavor of a smart toilet, wherein at least one imaging sensor is positioned in or on a base of a toilet (abstract; par. [0024], [0028], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Hall in order to provide more comprehensive views (Hall at par. [0028]).
Regarding claim 7, Yang discloses The system of claim 1, but fails to disclose wherein the platform is also configured to determine weight of the user (abstract; “104” in fig. 1; par. [0006], [0020]).
Hall teaches, in the same field of endeavor of a smart toilet, wherein the platform is also configured to determine weight of the user (abstract; par. [0024], [0028], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Hall in order to provide more comprehensive views (Hall at par. [0028]).
Regarding claim 8, Yang discloses, except for the limitations italicized below, A toilet for assessing health and wellness of a user (abstract; “health status of the user” in par. [0054], [0073]), comprising: 
a bowl supported by a base (fig. 3);
a platform for placement of a user's feet (“the ground” in par. [0048], [0049]); 
mounted in or on the base for capturing images of the user's feet (“the camera 4 may be disposed on a front edge of the toilet lid b. In the normal use process, the camera 4 captures an image of the user and the ground, and the smart toilet 100 can determine whether the human body is in a falling state by recognition of an image of the human body relative to the ground” in par. [0048]); and 
a processor adapted to analyze the images to determine health and wellness data for the user (“Controller” in fig. 2; par. [0046], [0054], [0066], [0072], [0073]).
Hall teaches, in the same field of endeavor of a smart toilet, at least one imaging sensor  mounted in or on the base (fig. 6a; “FIG. 6a shows the top view of a toilet device 5 with toilet bowl 10 and toilet seat 15, with one or more cameras 40 and illumination devices 45, such as LED's, wherein said cameras and illumination devices are integrated in the wall of toilet bowl 10” in par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Hall in order to provide more comprehensive views (Hall at par. [0028]).
Regarding claim 13, the combined references of Yang and Hall disclose The toilet of claim 8, wherein Hall discloses further comprising sensors for assessing properties of excreta and wherein the processor is further adapted to analyze the properties in determining health and wellness data for the user (abstract; par. [0002], [0024], [0033], [0034]).

Regarding claim 19, Yang discloses The method of claim 16, but fails to disclose wherein the one or more imaging sensors are located in or on a base of a toilet.
Hall teaches, in the same field of endeavor of a smart toilet, wherein the one or more imaging sensors are located in or on a base of a toilet (fig. 6a; “FIG. 6a shows the top view of a toilet device 5 with toilet bowl 10 and toilet seat 15, with one or more cameras 40 and illumination devices 45, such as LED's, wherein said cameras and illumination devices are integrated in the wall of toilet bowl 10” in par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Hall in order to provide more comprehensive views (Hall at par. [0028]).
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Clements (US9,756,297).
Regarding claim 5, The combined references of Yang and Hall disclose The system of claim 4 but fail to disclose wherein the device is configured to capture at least one image of the front of the user's feet as the user faces the toilet and at least one image of the back of the user's feet as the user sits on the toilet.
Clements teaches, in the same field of endeavor, wherein the device is configured to capture at least one image of the front of the user's feet as the user faces the toilet and (fig. 11, 14; col. 27 ln. 10-65; col. 29 ln. 20-40; col. 32 ln. 5-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Clements in order to provide a clear analysis of a variety of ailments (Clements at fig. 11, 14; col. 27 ln. 10-65; col. 29 ln. 20-40; col. 32 ln. 5-50).
6.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Clements (US9,756,297).
Regarding claim 6, Yang discloses The system of claim 1, but fails to disclose wherein the health and wellness data are determined by comparing images captured on different days to detect changes over time.
Clements teaches, in the same field of endeavor, wherein the health and wellness data are determined by comparing images captured on different days to detect changes over time (“2324” in fig. 23; col. 26 ln. 10-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Clements in order add time dependent analysis (Clements at “2324” in fig. 23; col. 26 ln. 10-28).
Regarding claim 20, Yang discloses The method of claim 16, but fails to disclose wherein the results of the health and wellness analysis are determined by comparing images captured on different days to detect changes over time. 
Clements teaches, in the same field of endeavor, wherein the health and wellness data are determined by comparing images captured on different days to detect changes over time (“2324” in fig. 23; col. 26 ln. 10-28).
(Clements at “2324” in fig. 23; col. 26 ln. 10-28).
7.	Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Van Snellenberg et al. (US2019/0021649).
Regarding claim 9, the combined references of Yang and Hall disclose The toilet of claim 8 but fail to disclose further comprising one or more additional imaging sensors mounted on a platform for capturing images of the user's feet.
Van Snellenberg teaches, in the same field of endeavor of devices for providing an assessment of health and wellness to a user, one or more additional imaging sensors mounted on a platform for capturing images of the user's feet (“31”, “32”, “33” in fig. 1; “408”, “410” in fig. 4; par. [0033], [0034], [0039], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Van Snellenberg in order to provide more comprensive coverage of the feet.
Regarding claim 11, the combined references of Yang, Hall and Van Snellenberg disclose The toilet of claim 9, wherein Hall discloses the at least one imaging sensor and one or more additional imaging sensors comprise one or more arrays of sensors comprising at least one of an infrared imaging sensor, a near infrared imaging sensor, a visual camera, a 3D camera, and an ultrasonic 3D imaging sensor (par. [0020], [0024], [0028]).
Regarding claim 12, the combined references of Yang, Hall and Van Snellenberg disclose The toilet of claim 9, wherein Yang discloses the at least one imaging sensor and one or more additional imaging sensors are located in one or more positions below, above, in front, behind, or to a side of a user's feet (fig. 3; par. [0048], [0049], [0051]).
Regarding claim 14, the combined references of Yang, Hall and Van Snellenberg disclose The toilet of claim 9 wherein Yang discloses the at least one imaging sensor and one or more additional imaging sensors comprises one or more of an infrared imaging sensor, a near infrared imaging sensor, a visual camera, and a 3D camera (“camera 4” in par. [0048]).
Regarding claim 15, the combined references of Yang, Hall and Van Snellenberg disclose The toilet of claim 9, wherein Yang discloses the at least one imaging sensor and one or more additional imaging sensors are positioned at one or more of below, above, between, behind, to the side, or to a side of the user's feet (fig. 3; par. [0048], [0049], [0051]).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Van Snellenberg et al. (US2019/0021649) further in view of Clements (US9,756,297).
Regarding claim 10, the combined references of Yang, Hall and Van Snellenberg disclose The toilet of claim 9, but fail to disclose wherein the at least one imaging sensor and one or more additional imaging sensors are adapted to capture at least one image of the user's feet as the user faces the toilet and at least one image of the user's feet as the user sits on the toilet.
(fig. 11, 14; col. 27 ln. 10-65; col. 29 ln. 20-40; col. 32 ln. 5-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teaching of Clements in order to provide a clear analysis of a variety of ailments (Clements at fig. 11, 14; col. 27 ln. 10-65; col. 29 ln. 20-40; col. 32 ln. 5-50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667